Citation Nr: 1443822	
Decision Date: 10/02/14    Archive Date: 10/10/14	

DOCKET NO.  11-17 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to an increased (compensable) evaluation for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to March 1979.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

Upon review of this case, it would appear that the Veteran has chosen not to perfect his appeal regarding the issue of entitlement to a total disability rating based upon individual unemployability.  However, other information currently on file makes it unclear whether the Veteran does, in fact, wish to pursue that issue.  Under the circumstances, the issue of entitlement to a total disability rating based upon individual unemployability is referred to the RO for clarification, and, if necessary, appropriate action.  

The Board notes that, during the course of a videoconference hearing before the undersigned Veterans Law Judge in June 2014, the Veteran indicated that he wished to withdraw from consideration the issues of entitlement to service connection for left ear hearing loss and an increased evaluation for hearing loss in the right ear.  Accordingly, the issues of entitlement to service connection for left ear hearing loss and an increased evaluation for hearing loss in the right ear will be dismissed.  

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.

FINDING OF FACT

During the course of a videoconference hearing in June 2014, the Veteran requested withdrawal of the issues of entitlement to service connection for left ear hearing loss and an increased evaluation for hearing loss in the right ear.  


CONCLUSION OF LAW

The criteria for withdrawal of the Veteran's Substantive Appeal on the issues of entitlement to service connection for left ear hearing loss and an increased evaluation for hearing loss in the right ear have been met.  38 U.S.C.A. §§ 5103, 5103A, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2013).  

In the present case, during the course of a hearing before the undersigned Veterans Law Judge in June 2014, the Veteran withdrew from consideration the issues of entitlement to service connection for left ear hearing loss and an increased evaluation for hearing loss in the right ear.  As the Veteran has withdrawn his appeal regarding those issues, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues, and they are dismissed without prejudice.  



ORDER

The appeal as to the issue of entitlement to service connection for left ear hearing loss is dismissed.

The appeal as to the issue of entitlement to an increased evaluation for hearing loss in the right ear is dismissed.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.  In pertinent part, it is argued that the Veteran currently suffers from a posttraumatic stress disorder which is the result of sexual and/or physical assaults during his period of active military service.  More specifically, it is contended that, while in basic training, the Veteran was both physically and sexually assaulted, while somewhat later, during a period of incarceration at a military correctional facility in Mannheim, Germany, he was once again physically and/or sexually assaulted on multiple occasions.  

In that regard, service treatment records fail to demonstrate the presence of the aforementioned inservice assaults, or, for that matter, a diagnosis of or treatment for an acquired psychiatric disorder.  While it is true that, at the time of a service separation examination in February 1979, the Veteran gave a history of depression or excessive worry, a mental status examination conducted at that time was within normal limits, with no evidence of any significant mental illness.  In point of fact, the earliest clinical indication of the presence of an arguably chronic psychiatric disorder is revealed by private medical records dated in July 1997, almost 20 years following the Veteran's discharge from service, at which time he received diagnoses of a pain disorder associated with both psychological factors and a general medical condition, and undifferentiated somatoform disorder.  

The Board observes that, while following a VA psychiatric examination in August 2009, the Veteran received a diagnosis of posttraumatic stress disorder, reportedly the result of his experiences "in prison," on other occasions, the Veteran was felt not to meet the full DSM-IV criteria for a diagnosis of posttraumatic stress disorder.  Moreover, in addition to the diagnosis of posttraumatic stress disorder, the Veteran has received multiple other psychiatric diagnoses, including the aforementioned undifferentiated somatoform disorder, as well as major depressive disorder, major depression with psychotic features, anxiety disorder, and "rule out" schizoaffective disorder, depressed type.  Significantly, under the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), alternate psychiatric diagnoses are to be considered as part of an underlying claim for service connection for posttraumatic stress disorder.  

In light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2012, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the exact nature and etiology of his claimed acquired psychiatric disorder (to include posttraumatic stress disorder).  This examination should be conducted by a psychiatrist or psychologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the psychiatric examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable acquired psychiatric disorder (including posttraumatic stress disorder), and, if so, whether that psychiatric disorder at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.  In providing that opinion, the attention of the examiner is directed to the fact that the Veteran's reported inservice stressors, to wit, the alleged inservice sexual and/or physical assaults, are, for all intents and purposes, unverified and unverifiable. 

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.  

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder (to include posttraumatic stress disorder), specifically taking into account acquired psychiatric disorders other than posttraumatic stress disorder, including the aforementioned somatoform disorder, major depressive disorder, major depression with psychotic features, anxiety disorder, and schizoaffective disorder.  Should the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in November 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


